DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2012/0256971; hereinafter Shin).
•	Regarding claims 1 and 16, Shin discloses a display device (figure 1) comprising: 
a display panel (element 130 in figure 1) including a pixel (elements 140 in figure 1) including a light emitting element (¶ 28); 
a compensator that calculates a current stress of the light emitting element based on input grayscale values sequentially provided for the pixel during a specific time (element 170 in figure 2 and ¶s 33 and 37-39; where ¶ 7 indicates that the current through a light emitting element “is determined by data (that is, gray levels)” such that stress determined depending on an accumulation of  “level data” correlates to the claimed “current stress”) and generates a first output grayscale value by compensating for a first input grayscale value provided at a current time point based on the current stress (¶ 40); and 
a driver that generates a data signal based on the first output grayscale value and supplies the data signal to the pixel (element 160 in figure 1 and ¶ 40; where the data signal is a brightness signal), 
wherein: 
a luminance of the pixel varies according to a voltage level of the data signal (¶ 27, in view of ¶ 6), and
the compensator sets the first output grayscale value to be less than the first input grayscale value in case that the input grayscale values are greater than a reference grayscale value (¶ 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Pyo et al (US 2017/0206819; hereinafter Pyo).
•	Regarding claims 3 and 17, Shin discloses everything claimed, as applied to claim 1 and 16.  However, Shin fails to disclose where the specific time is a period within several minutes based on the current time point.
	In the same field of endeavor, Pyo discloses where the specific time is a period within several minutes based on the current time point (¶ 60, in view of ¶ 37 of Shin; where Shin discloses an accumulation time of almost 2 seconds (assuming an industry standard frame rate of 60 Hz), Pyo discloses an accumulation time of 4 hours, and the claimed time is within the range formed by the teachings of Shin and Pyo).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shin according to the teachings of Pyo, for the purpose of ensuring a sufficient compensation margin for pixel degradation (¶s 6-8).
•	Regarding claim 18, Shin, in view of Pyo, discloses everything claimed, as applied to claim 17.  Additionally, Shin discloses where the compensator sets the first output grayscale value to be greater than the first input grayscale value in case that the input grayscale values are less than the reference grayscale value (at least suggested by ¶s 39 and 40).

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Ahmed et al (US 2018/0182286; hereinafter Ahmed).
•	Regarding claim 2, Shin discloses everything claimed, as applied to claim 1.  However, Shin fails to disclose where the light emitting element includes a material of an inorganic crystal structure.
	In the same field of endeavor, Ahmed discloses where the light emitting element includes a material of an inorganic crystal structure (at least suggested by the “micro-LEDs” in ¶ 92; where ¶ 92 discloses “micro-LEDs” as equivalent to “OLEDs”; see also ¶ 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shin according to the teachings of Ahmed, for the purpose of obtaining a better user experience through lower power consumption, which could lead to thinner displays and/or longer battery life at a lower cost (¶ 49).
•	Regarding claims 4 and 5, Shin, in view of Ahmed, discloses everything claimed, as applied to claim 2.  Additionally, Shin discloses where:
Claim 4:	the compensator determines that the current stress is greater than a reference current stress in case that the input grayscale values are greater than the reference grayscale value, and sets the first output grayscale value to be less than the first input grayscale value (¶s 38-40).
Claim 5:	the compensator determines that the current stress is less than a reference current stress in case that the input grayscale values are less than the reference grayscale value, and sets the first output grayscale value to be greater than the first input grayscale value (at least suggested by ¶s 39 and 40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Lee et al (US 2017/0032743; hereinafter Lee).
•	Regarding claim 19, Shin discloses everything claimed, as applied to claim 1.  Additionally, Shin discloses where the display panel includes a plurality of pixels (elements 140 in figure 1 and ¶ 24), each pixel including a light emitting element (inherent in ¶ 27).  However, Shin fails to explicitly disclose the concept of compensating stress on a per-pixel basis.
	In the same field of endeavor, Lee discloses where the compensator calculates a current stress of individual light emitting elements based on input grayscale values sequentially provided for a respective pixel during a specific time and generates a first output grayscale value for each individual light emitting element by compensating for a first input grayscale value provided at a current time point based on the current stress (¶s 53-55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Shin according to the teachings of Lee, for the purpose of generating light having a desired brightness in each pixel (¶ 63).

Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable for the reason(s) found in the Office action mailed 24 June 2022 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “the rejection is based on a misreading of Shin as any compensation performed by Shin is not based on ‘current stress,’ i.e., an amount of electrical current used by a pixel at a particular time”, “while Shin uses the word ‘current’ throughout, the word is used in the sense of relative time (e.g., present time versus previous time (see FIG. 11)), not in the sense of electrical current”, and “[t]he ‘data’ received by the first accumulating unit 171, however, refers to a block of pixels (see paragraphs [0034]-[0035] of Shin), and the ‘data’ corresponds to ‘brightness levels’ of respective blocks with no reference to electrical current” (page 9), the examiner disagrees.  While Shin may frequently use the term “current” to mean “in the present time”, ¶ 6 clearly links electrical current to “gray level” data, brightness, and OLED degradation.
b.	Regarding applicant’s argument that “it is impossible to determine a ‘current stress’ for an individual light emitting element by addressing a plurality of pixels” (page 10), the examiner agrees.  However, applicant has not claimed “determining a ‘current stress’ for an individual light emitting element” in either claim 1 or claim 16.  Note that newly-added claim 19 claims this limitation, which has been rejected as being unpatentable over Shin, in view of Lee.
c.	Regarding applicant’s argument that “Shin does not ‘sequentially’ provide input grayscale ‘values’ (plural) for any individual pixel, and nothing in any paragraph cited by the Office Action suggests that any single pixel receives ‘input grayscale values sequentially provided for the pixel’” (page 10), the examiner disagrees.  Paragraph 37 of Shin discloses where “the second accumulating unit 174 accumulates the level data in units of 100 (that is, j=100) frames to generate the accumulated level data”, which at least suggests the claimed “sequentially”.  See also the preceding paragraph regarding “individual pixel[s]”.
d.	Regarding applicant’s argument that “the emission time width control signal of Shin is a mere signal for controlling an emission time of a pixel and a luminance of the pixel is controlled by a width of the emission time width control signal” and “the luminance of the pixel does not vary according to a voltage level of the emission time width control signal in Shin“ (page 10), the examiner agrees.  However, ¶ 6 of Shin discloses where “[t]he pixels generate voltages corresponding to data signals and supply corresponding currents to the OLEDs[; t]hus, light is produced with brightness corresponding to the data signals” and ¶ 27 discloses where “the pixels 140 that received the emission control signal are set in a non-emission state and the pixels 140 that did not receive the emission control signal emit light to correspond to the data signals”.  Thus, Shin is seen to disclose the limitation “a luminance of the pixel varies according to a voltage level of the data signal”.  Note that in ¶s 27-29, the width of the second emission width signal is a modification of the brightness indicated by the data signals.
e.	Regarding applicant’s argument that “the emission time width control signal of Shindoes not correspond to the data signal of the present invention” and “Shin merely discloses ‘comparing accumulated stress data with a threshold value to output a first/second control signal’ but fails to disclose ‘compensating for a grayscale value’” (page 11), the examiner disagrees.  The device of Shin adjusts a luminance value based on an emission width signal, where it is known in the art that grayscale values correspond to brightness values, as taught by at least ¶s 84 and 113 of Zeng (US 2016/0277657).  Therefore, the adjusted emission width signal is interpreted to be equivalent to the claimed “grayscale value”.
f.	Regarding applicant’s argument that, “according to the conventional art used to compensate for deterioration such as OLED deterioration as disclosed in Shinand Pyo, deterioration is compensated for in a manner that a luminance isincreased to solve the problem where a pixel deteriorates and emits light havinga lower luminance than a target luminance” (page 11), the examiner disagrees.  Paragraphs 39-41 of Shin disclose where the brightness/luminance of a pixel is reduced in response to a high input brightness level in order to prevent the deterioration of the OLEDs.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        10/25/2022